Citation Nr: 0914207	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based upon need 
for the aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The Veteran is not permanently bedridden and is generally 
able to conduct his activities of daily living without 
requiring the aid and attendance of another person.  

2.  The Veteran is not substantially confined to his home 
solely as a result of his service-connected disability. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
permanent need for aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005 and February 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for special monthly compensation, to 
include a description of the information and evidence that VA 
would seek to provide and that which the Veteran was expected 
to provide.  The duty to notify is fulfilled. 

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Special Monthly Compensation

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.350(b)(3) (2008).  A Veteran will be considered 
in need of regular aid and attendance if he or she: (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (2008).

The following criteria will be considered in determining 
whether a Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2008).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court of 
Appeals for Veterans Claims held that it was not required 
that all of the disabling conditions enumerated in the 
provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance, but that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function that a Veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  Also, it is only necessary that the evidence 
establish that a Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Turco; 38 C.F.R. § 3.352 (2008).  

In this case, the evidence does not show, nor does the 
Veteran contend that he is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes, 
or concentric contraction of the visual field to five degrees 
or less; or that he is a patient in a nursing home because of 
mental or physical incapacity.  It thus appears that the 
Veteran's claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  

Service connection is currently in effect for rheumatic 
fever, inactive, with mitral valve disease, rated as 100 
percent disabling.  Service connection is not in effect for 
any other disability.  See Rating decision code sheet, April 
2006.  The evidence reflects that the Veteran does not drive 
a car, and must rely on others to drive him to medical 
appointments.  He is able to walk distance of less than 20 
feet when holding onto something, but with significant leg 
and foot pain reported.  He uses a scooter provided by VA to 
move around at home.  The Veteran states that he does not 
exert himself at all because the pain in his lower 
extremities significantly limits his activity.  He reports 
that his primary daily activity is sitting at home and 
watching television or reading.  He is able to do the usual 
activities of daily living, but his wife must assist him in 
getting in and out of the bathtub.  See VA examinations, 
August 2007 & February 2006.  The Veteran's submitted or 
obtained private medical treatment records were also reviewed 
by the Board, and do not provide any contrary findings 
regarding the Veteran's current capacity for self-care.  

Significantly, there is no evidence to show that a service-
connected disability prevents the Veteran from dressing or 
undressing himself, keeping himself ordinarily clean and 
presentable, feeding himself, or attending to the wants of 
nature.  There is also no evidence that he uses any special 
prosthetic or orthopedic appliance that requires adjustments 
that may not be completed without the assistance of another 
person.  Although the Veteran reports that his wife must 
assist him in getting into and out of the bathtub, the Board 
finds that this does not rise to the level of being so 
helpless as to require aid and attendance as contemplated by 
the relevant regulation.  38 C.F.R. § 3.352(a) (2008); see 
also Turco.  

The Board further notes that upon his most recent examination 
afforded in conjunction with this claim, the examiner 
determined that the Veteran's primary symptom that limits his 
physical activity is pain in his lower extremities.  The 
examiner attributes this symptomatology to the Veteran's 
nonservice-connected peripheral vascular disease with 
claudication that the examiner determined was due to his 
long-standing heavy cigarette smoking, hypertension, and 
hyperlipidemia.  VA examination, August 2007.  In all, there 
is no evidence of incapacity resulting from the Veteran's 
service-connected disability alone, which is significant 
enough to require the regular care or assistance of another 
person to protect the Veteran from the hazards or dangers 
incident to his daily environment.  

When a Veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if a Veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.351(d) (2008).  A Veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to service-connected permanent disability or 
disabilities.  38 C.F.R. § 3.350(i)(2) (2008).

Here, the Veteran has a single service-connected disability 
rated as 100 percent disabling, but does not have any 
additional service-connected disability.  Upon examination in 
February 2006, the Veteran reported being able to leave home 
to go to a local store to drink coffee with friends, or to 
shop at Wal-Mart.  Upon the most recent VA examination, the 
Veteran states that he is not able to get out of the house 
unless someone helps him.  In particular, someone else must 
drive him.  VA examination, August 2007.  Thus, although some 
assistance may be necessary in getting from his home to other 
locations, the Board finds that this does not constitute 
substantial confinement to one's home.  Furthermore, as 
determined by the August 2007 VA examiner, the primary 
symptom that limits the Veteran's mobility is his nonservice-
connected lower extremity pain.  As such, the Veteran is not 
"permanently housebound" due to his service-connected 
inactive rheumatic fever and associated valvular disease, and 
special monthly compensation is not warranted on this basis.  
38 C.F.R. § 3.350(i)(2) (2008).  

In summary, the weight of the evidence presented simply does 
not show that the appellant's level of impairment, as due to 
his service-connected disability alone, rises to the level of 
requiring the regular aid and attendance of another person or 
results in his being housebound.  Therefore, the Board 
concludes that special monthly compensation benefits based 
upon aid and attendance or housebound status are not 
warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

Special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


